Exhibit 10.4

 

CECO ENVIRONMENTAL CORP.

 

Restricted Stock Units Agreement

 

This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of
_________, 201_, by and between CECO Environmental Corp., a Delaware corporation
(the “Company”), and ___________ (the “Grantee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the CECO
Environmental Corp. 2017 Equity and Incentive Compensation Plan (the “Plan”).

2.Grant of RSUs.  Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, pursuant to authorization under
resolutions of the Committee, the Company has granted to the Grantee as of
_________, 201_ (the “Date of Grant”) ______ Restricted Stock Units
(“RSUs”).  Each RSU shall represent the right of the Grantee to receive one
share of Common Stock subject to and upon the terms and conditions of this
Agreement.

3.Restrictions on Transfer of RSUs.  Subject to Section 15 of the Plan, neither
the RSUs evidenced hereby nor any interest therein or in the Common Stock
underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.

4.Vesting of RSUs.  The RSUs covered by this Agreement shall become
nonforfeitable and payable to the Grantee pursuant to Section 5 hereof on the
first anniversary of the Date of Grant if the Grantee remains a member of the
Board until such date (the period from the Date of Grant until the first
anniversary of the Date of Grant, the “Vesting Period”).  Subject to the terms
of the Plan, any RSUs that do not so become nonforfeitable will be forfeited,
including if the Grantee ceases to serve on the Board prior to the end of the
Vesting Period.

5.Form and Time of Payment of RSUs.  

 

(a)

Payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Stock.  Payment shall be made as soon as
administratively practicable following (but no later than thirty (30) days
following) the date that the RSUs become nonforfeitable pursuant to Section 4
hereof.

 

(b)

The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.

6.Dividend Equivalents; Voting and Other Rights.

 

(a)

The Grantee shall have no rights of ownership in the Common Stock underlying the
RSUs and no right to vote the Common Stock underlying the RSUs until the date on
which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

 

--------------------------------------------------------------------------------

 

 

(b)

From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Stock in payment of the
RSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally, the
Grantee shall be credited with cash per RSU equal to the amount of such
dividend.  Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

7.Adjustments.  The RSUs and the number of shares of Common Stock issuable for
each RSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to mandatory adjustment, including as provided in Section
11 of the Plan.

8.Taxes.  The Grantee will be solely responsible for the payment of all taxes
that arise with respect to the granting and payment of the RSUs, including the
payment of any shares of Common Stock.

9.Compliance With Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.

10.Compliance With or Exemption From Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code.  This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee).

11.Interpretation.  Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

--------------------------------------------------------------------------------

 

12.No Right to Future Awards or Board Membership.  The grant of the RSUs under
this Agreement to the Grantee is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards.  Nothing contained in this Agreement shall confer upon the Grantee any
right to continued service as a member of the Board.

13.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.

14.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.

16.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

17.Governing Law.  This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

18.Successors and Assigns.  Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.Acknowledgement.  The Grantee acknowledges that the Grantee (a) has received
a copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

 

--------------------------------------------------------------------------------

 

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]




 

--------------------------------------------------------------------------------

 

CECO ENVIRONMENTAL CORP.


By:                   

 

Name:  
Title:  

 

Grantee Acknowledgment and Acceptance

 

By:                  

 

Name:

 

NAI- 1502692821v35

 